Citation Nr: 1219155	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for cervical spine strain. 

2.  Entitlement to an initial compensable disability rating for right knee retropatellar pain syndrome prior to April 6, 2006.

3.  Entitlement to a disability rating greater than 10 percent for right knee retropatellar pain syndrome beginning April 6, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and G.B.




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to August 2004. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part granted service connection for retropatellar pain syndrome of the right knee, rated as noncompensable, and denied service connection for cervical spine strain and thoracic strain. 

By rating decision dated in May 2006, the RO increased the rating for retropatellar pain syndrome of the right knee from noncompensable to 10 percent, effective April 6, 2006.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38  (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

In February 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.  

This case was previously before the Board in August 2010 at which time the claim was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review. Stegall v. West, 11 Vet. App. 268 (1998)

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The weight of the evidence is at least in a state of relative equipoise in showing that the Veteran's cervical spine strain manifested as a result of active military service.

2.  Prior to April 6, 2006, the Veteran's service-connected right retropatellar pain sydrome was manifested by range of motion of flexion to 140 degrees and extension to 0 degrees, with subjective reports of pain but no objective evidence of pain on motion.  There was no evidence of instability, ankylosis, impairment of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage.

3.  Beginning April 6, 2006, the Veteran's service-connected right knee retropatellar pain syndrome has been manifested by flexion limited, at its worst, to 110 degrees and extension to 0 degrees, with subjective reports of pain and objective evidence of tenderness.  There is no evidence of instability, ankylosis, impairment of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection for a cervical spine strain have been met. 38 U.S.C.A. § 1110, 1112, 1131 (West 2002); 3.303, 3.304. 3.307, 3.309 (2011).

2.  Prior to April 6, 2006, the criteria for an initial compensable disability rating for right knee retropatellar pain syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, DC 5014 (2011).

3.  Beginning April 6, 2006, the criteria for disability rating greater than 10 percent for right knee retropatellar pain syndrome have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, DC 5014 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his cervical spine strain is related to his military service with the United States Air Force from January 2002 through August 2004.  Specifically, he contends that he injured his neck during service when he hit his head on a forklift.  The Veteran also contends that his service-connected right knee retropatellar pain syndrome is more disabling than evaluated both prior to and beginning April 6, 2006.  

Cervical Spine Strain

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

A review of the service treatment records demonstrates that the Veteran received treatment in October 2002 for a scalp laceration incurred when he hit his head on a forklift.  The wound required five stitches.  At that time, neurological examination was negative and a CT (computed tomography) scan of head was normal.  Throughout service the Veteran received treatment for muscle spasms and strains of the neck and upper back in July 2003, January 2004 and May 2004.

The Veteran was afforded a VA examination in October 2004.  Physical examination demonstrated a normal spine in all areas with good coordination and normal equilibrium.  Cervical spine range of motion as within normal limits.  The Veteran did exhibit pain in the back of the neck at the extreme of motion.  There was no weakness, fatigability, incoordination or lack of endurance.  The Veteran was diagnosed as having a cervical spine strain, secondary to the scalp injury.  

In April 2008, the Veteran was afforded an additional VA examination.  At that time, the Veteran was diagnosed as having a cervical spine sprain, a thoracic spine sprain, and a lumbosacral spine strain.  The examiner opined that the Veteran's thoracic spine sprain was more likely than not related to his period of service because it was well-documented in the service treatment records.  The examiner also opined that the Veteran's cervical spine and lumbar spine sprains were not documented in the service treatment records and, therefore, less likely than not related to service.

Additional post-service treatment records demonstrate ongoing treatment for cervical spine complaints.  

During the February 2010 Travel Board hearing, the Veteran testified that during service a forklift carrying approximately 5,600 pounds hit him on the right side of the head.  Since the accident, his neck has bothered him continuously.  

In August 2010, the Board held that the April 2008 VA examination was based on inaccurate factual premises and remanded the matter for an additional opinion as to the etiology the Veteran's cervical spine disorder.  

In January 2011, the VA examiner who executed the April 2008 VA examination submitted an addendum.  The examiner indicated that he had reviewed the claims file and acknowledged that the service treatment records confirmed that the Veteran hit his head on the cage of a forklift in October 2002.  The examiner noted that there was no indication of a diagnosis regarding the cervical spine.  The VA examiner also acknowledged that the Veteran reported complaints of neck and upper back pains in January 2004 and was diagnosed as having thoracic muscle strain.  Again, he noted that there was no mention of a cervical spine diagnosis.  The VA examiner concluded that there was nothing else in the service treatment records to indicate a cervical spine disorder; therefore, the Veteran's current cervical spine strain was less likely as not related to service.  

Upon review of the evidence of record, the Board concludes that service connection for a cervical spine strain is warranted.  Service treatment records confirm that the Veteran sustained a head injury in October 2002 when he hit a forklift.  Service treatment records also demonstrate treatment for cervical spine strains on various occasions.  Within two months of his discharge from service, the Veteran was diagnosed as having a cervical spine strain.  Post-service treatment records have consistently demonstrated treatment for and complaints of a cervical spine disorder cervical spine.  Also, in October 2004, a VA examiner related the Veteran's current cervical spine strain to service.

Additionally, the Veteran has provided credible testimony of in-service occurrence of cervical spine strains and of post-service continuity of symptomatology.  Furthermore, his reports are consistent with the evidence of record and there is nothing to contradict them.  The contemporaneous record supports the Veteran's reports of ongoing cervical spine pain after service.  Therefore, the Board finds that his reports are also credible. 

The Board acknowledges that the objective medical evidence includes evidence against warranting a grant of service connection.  However, on two occasions, in April 2008 and January 2011, the VA examiner based his opinion on inaccurate factual premises.  Notwithstanding, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for a cervical spine strain have been met. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Right Knee Retropatellar Syndrome Disorder

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson, 12 Vet. App. at 119.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's right knee disorder is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5099-5014.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  

Under DC 5014, osteomalacia shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003. 38 C.F.R. § 4.71a, DC 5014.  Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003. VAOPGCPREC 23-97 (1997). 

Evidence relevant to the level of severity of the Veteran's right disorder includes VA examinations dated in October 2004, April 2006, August 2007, and May 2011.  

During the October 2004 VA examination, range of motion of the right knee was from zero to 140 degrees, without pain.  McMurray's and Lachman's signs were negative.  There was no evidence of ligament laxity or varus or valgus instability.  The patellae was freely moveable, without pain or tenderness.  There was crepitus in the right knee and popping at 2+, without pain.  There was no weakness, fatigability, incoordination or lack of endurance.  

During the April 2006 VA examination , the Veteran presented with complaints of knee pain and occasional swelling.  He did wear a brace at work, but required no additional assistive devices.  He denied any increased limitations with flare-ups or repetitive motion.  The Veteran ambulated with a slight limp.  Physical examination did not reveal any effusion of the knee, joint line tenderness, weakness, fatigue or incoordination.  Range of motion of the right knee was from zero to 110 degrees, with no pain on motion.  Collateral ligaments and cruciates appeared to be intact.  There was retropatellar crunching on the right knee.  McMurray's sign was positive.  An MRI (magnetic resonance imaging) scan demonstrated minimal degenerative changes of the posterior limb of the medial meniscus.  The Veteran was diagnosed as having retropatellar pain syndrome of the right knee with degenerative changes.  

During the August 2007 VA examination, the Veteran presented with complaints of daily right knee pain.  He also reported flare-ups of pain once every two months that lasted 7 to 10 days.  The Veteran indicated that he experienced effusions approximately once or twice every two to three months.  The Veteran periodically made use of a knee brace.  He denied using any other orthopedic assistive devices.  He denied the use of any medication for his right knee disorder.  He stated that he could complete all routine activities of daily living.  Increased knee pain was associated with activities that required prolonged or repetitive kneeling, crouching, squatting or crawling.   Physical examination, demonstrated a physically fit, young male who ambulated freely and briskly without an antalgic gait. The right knee appeared normal, without effusion.  There was no ligamentous laxity.  McMurray's sign was negative.  Range of motion was from zero to 120 degrees, with pain at endpoints.  There was no additional pain or apparent weakness, fatigability, or loss of coordination during or following repetitions.   

During the May 2011 VA examination, the Veteran reported with complaints of right knee pain on a regular basis with walking and running.  He also experienced popping over the lateral tibial bands.  Standing in place did not cause problems with his knees.  However, squatting and kneeling did increase his knee pain.  At that time, the Veteran was a stay-at-home dad and not employed outside the home.  He noted that he was unable to engage in his normal heavy physical labor because of his back and right ankle problems.  He did not make use of any assistive devices to ambulated.  The Veteran did no use a knee brace.  He did not have any inflammatory joint disorders or constitutional symptoms.  He experienced no difficulties  with his activities of daily living.  He denied any falls.  

Physical examination demonstrated that the Veteran ambulated with a normal gait.  Right knee range of motion was from zero to 140 degrees, with pain at endpoint of flexion.  Repetitive motion did not increase pain, fatigue, weakness, lack of endurance or incoordination.  The right knee was stable to varus and valgus strain.  Anterior and posterior Drawer, Lachman's and McMurray's testing was negative.  There was no current effusion, edema, inflammation or gross deformity noted.  There was mild lateral tenderness.  X-rays of the right knee did not reveal any fractures, dislocations, significant degenerative disease or joint effusions.  The Veteran was diagnosed as having retropatellar syndrome with mild degeneration of the medical meniscus secondarily.  

During the February 2010 Travel Board hearing, the Veteran testified that he was experiencing pain and weakness in his right knee.  He could walk for approximately 30 minutes.  Also of record are VA and private treatment records dated through 2010 which note complaints of right knee pain.    

There are two periods of time at issue here: prior to April 6, 2006 during which the RO has assigned a noncompensable disability; and from April 6, 2006 to the present during which the RO assigned a rating of 10 percent.  The Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Fenderson.

a. 
Prior to April 6, 2006

Given the evidence of record, the Board finds that an initial compensable disability rating is not warranted for the Veteran's right knee retropatellar syndrome disorder prior to April 6, 2006 under the schedular criteria.  The Veteran's range of motion did not meet the criteria for a compensable rating under either DC 5260 or DC 5261 prior to April 6, 2006 (he had full range of motion during the October 2004 VA examination).  As there was no evidence of instability or subluxation, an increased rating under DC 5257 is not warranted.  

The Board also finds that an initial compensable disability rating prior to April 6, 2006 is not warranted for the Veteran's right knee disorder under DeLuca.  Significantly, the October 2004 VA examiner wrote that there was no weakness, fatigability, incoordination, or lack of endurance.  As such, the evidence does not warrant a higher rating pursuant to DeLuca.

b. Beginning April 6, 2006  

Given the evidence of record, the Board finds that disability rating greater than 10 percent is not warranted for the Veteran's right knee retropatellar syndrome disorder beginning April 6, 2006 under the schedular criteria.  The flexion to 110 degrees (April 2006 VA examination), 120 degrees of flexion (August 2007) and 140 degrees of flexion (December 2010 VA examination) does not constitute a rating higher than 10 percent under DC 5260.  Furthermore, the Veteran had full extension in April 2006, August 2007, and December 2010 and is therefore not entitled to a separate rating for loss of extension under DC 5261.  Thus, a rating in excess of 10 percent for the right knee is not warranted.  

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), and 5258 (dislocated semilunar cartilage).  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such as instability, locking, and effusion.  Thus, DC's 5256, 5257, and 5258 are not for application.  

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran's right knee range of motion is slightly limited due to pain, the Board finds that this pain is already reflected in the currently assigned 10 percent rating for limitation of motion of the right knee.  The Board acknowledges the Veteran's subjective complaints of pain in his right knee, aggravated by use.  However, in the absence of any accompanying clinical findings supporting functional loss, the Board finds that the currently assigned 10 percent rating adequately reflects the level of disability in the Veteran's right knee, and there is no basis for a higher rating based on pain or loss of function.  

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the right knee disorder warrants no more than the ratings currently assigned.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The May 2011 VA examination included the Veteran's report that he was a stay-at-home dad and was not employed outside the home.  The competent medical evidence of record shows that his right knee disorder is primarily manifested by pain and some limitation of motion.  The applicable diagnostic code used to rate the Veteran's right knee disorder provides for ratings based on limitation of motion.  See DCs 5242, 5260, and 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's right knee disorder have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for service connection for a cervical spine disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed with regard to this issue.  

With regard to the right knee issue, for an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of August 3, 2004, the day after his discharge from military service, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the day after his discharge from military service as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate physical examinations, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for a cervical spine strain is granted. 

An initial compensable disability prior to April 6, 2006 and a disability rating greater than 10 percent for right knee retropatellar pain syndrome beginning April 6, 2006 is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


